Citation Nr: 1754277	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  05-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the right ankle other than that associated with the service-connected residuals of a post-operative open reduction of a fractured right ankle.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected right ankle disability.  

3.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected right ankle disability.  

4.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected right ankle disability.  

5.  Entitlement to an evaluation in excess of 10 percent for post-operative open reduction of a fractured right ankle (right ankle fracture) for the period prior to May 16, 2011, and in excess of 20 percent for the period beginning May 16, 2011.

6.  Entitlement to a total disability rating based on individual employment due to service-connected disability (TDIU) for the period prior to April 27, 2007.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1976 to January 1982 and from March 1982 to October 1983.  During his periods of service, the Veteran earned the Overseas Service Ribbon, Noncommissioned Officer Professional Development Ribbon, Good Conduct Medal, and Rifle M-16 Expert Badge.

This matter comes before the Board of Veterans' Appeals (Board) from various rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO).

This case was previously remanded in September 2009, March 2012, and May 2013 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board remanded the case in May 2013 and, in its eighth directive, instructed the RO to readjudicate the issues of entitlement to service connection for disabilities of the right ankle, right knee, right hip, and lumbar spine, as well as the issues of entitlement to an evaluation in excess of 10 percent for post-operative open reduction of a right ankle fracture prior to May 16, 2011, and in excess of 20 percent beginning May 16, 2011, and entitlement to TDIU prior to April 27, 2007, and issue a Supplemental Statement of the Case (SSOC).  The RO did not issue the SSOC and, therefore, did not comply with the remand directives.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id. 

Furthermore, the AOJ is required to issue an SSOC when, pursuant to a Board remand, it develops evidence or cures a procedural defect.  38 C.F.R. § 19.31(c).  The only exceptions allowed for by the regulation are if: (1) the only purpose of the remand is to assemble records previously considered by the AOJ and properly discussed in a prior statement of the case or SSOC, or (2) the Board specifies in the remand that a SSOC is not required.  38 C.F.R. § 19.31(c).  The Board's May 2013 Remand falls under neither exception.  Accordingly, on remand, the RO must issue a SSOC after a review of all relevant evidence.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should readjudicate the Veteran's claims for entitlement to service connection for disabilities of the right ankle, right knee, right hip, and lumbar spine, as well as the issues of entitlement to an evaluation in excess of 10 percent for post-operative open reduction of a right ankle fracture prior to May 16, 2011, and in excess of 20 percent beginning May 16, 2011, and entitlement to TDIU prior to April 27, 2007.  If the benefits sought are not granted, provide a supplemental statement of the case to the Veteran and his representative and an appropriate period of time for response.  The case should be returned to the Board for further consideration, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




